Citation Nr: 1002914	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  09-30 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served 
on active duty from October 1945 to August 1946.  The Veteran 
died in May 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision on behalf of 
the Cleveland, Ohio, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had no claims for VA benefits pending at the time 
of his death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1000(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the appellant in 
letters from the RO dated in September 2007 and October 2007.  
Those letters notified her of VA's responsibilities in 
obtaining information to assist in completing her claim and 
identified her duties in obtaining information and evidence 
to substantiate the claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Court in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  The 
Board notes that 38 C.F.R. § 3.159, effective May 30, 2008, 
states that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
In this case, the Board finds that entitlement to the benefit 
claimed cannot be established as a matter of law based upon 
the evidence of record at the time of the Veteran's death.

VA law provides that where death occurred on or after 
December 1, 1962, periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death, and due and 
unpaid will, upon the death of such person, be paid as 
defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.1000(a) (2009).

Evidence in the file at date of death means evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  
38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on 
the date of death means a claim filed with VA that had not 
been finally adjudicated by VA on or before the date of 
death.  Such a claim includes a deceased beneficiary's claim 
to reopen a finally disallowed claim based upon new and 
material evidence or a deceased beneficiary's claim of clear 
and unmistakable error in a prior rating or decision.  Any 
new and material evidence must have been in VA's possession 
on or before the date of the beneficiary's death.  38 C.F.R. 
§ 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an accrued benefits claim is 
derivative of the veteran's claim and that an accrued 
benefits claimant cannot be entitled to a greater benefit 
than the veteran would have received had he lived.  See 
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 
102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 
(1997) (holding that "the substance of the survivor's claim 
is purely derivative from any benefit to which the veteran 
might have been 'entitled' at his death [and gives the 
survivor] the right to stand in the shoes of the veteran and 
pursue his claim after his death.").  

In this case, a review of the record reveals that the Veteran 
had no claims for VA benefits pending at the time of his 
death.  The Board notes that by correspondence dated in 
February 2006 the Veteran was notified that entitlement to 
nonservice-connected disability pension benefits had been 
established, but that a reported amount for prescriptions for 
the period from January 1, 2006, through December 31, 2006, 
in the amount of $7,200 for the Veteran and $768 for his 
spouse were not deducted from his countable income because 
the expenses could only be considered after they were paid.  
The Veteran was notified of the determination, but submitted 
no notice of disagreement.  

In correspondence dated in February 2006 the Veteran stated 
that although he had asked VA to consider using all of his 
out-of-pocket medical expenses in advance, he still wanted VA 
to use in advance the reported expenses except for 
prescriptions in the amount of $7,200.00.  He stated that he 
was now being treated at the VA Mansfield Outpatient Clinic 
and now received his prescriptions though the VA pharmacy.  
He requested that VA "[p]lease do not count the $7,200.00 in 
advance", and that he would report his prescription costs at 
the end of the year.  In March 2006 he requested entitlement 
to special monthly pension benefits based upon the need for 
aid and attendance.  An October 2006 rating decision granted 
entitlement to special monthly pension effective from March 
16, 2006.  In correspondence dated in November 2006 the 
Veteran was notified that an amount for unreimbursed medical 
expense of $4,630 (consisting of the Veteran's monthly 
Medicare deduction for a 12 month period, his spouse's 
monthly Medicare deduction for a 12 month period, and a 
projected monthly prescription allowance) as a continuing 
deduction from April 1, 2006, had been used to reduce his 
countable income.  He was notified of his appellate rights, 
but did not submit a notice of disagreement from that 
determination.  

In statements in support of her claim the appellant asserted, 
in essence, that the Veteran had provided an estimate of his 
expected medical expenses for the period from January 1, 
2006, to December 31, 2006, in his January 2006 claim for 
entitlement to benefits, but that only $5,354 had been 
excluded from his countable income.  She claimed that a VA 
Form 21-8416 was submitted on February 8, 2007, which showed 
a total of $6,652.10 in unreimbursed medical expenses having 
been paid in 2006 and asserted, in essence, that she was owed 
$1,298 in accrued benefits for an adjustment based upon the 
actual amount paid to include for the period for which no 
estimated medical expenses were allowed from January 1, 2006, 
until March 16, 2006.  In her July 2009 VA Form 9 she stated 
that at the time of his death the Veteran was waiting 
patiently for an adjustment to his award.  

The Board notes that the available record does not include a 
copy of a VA Form 21-8416 dated on or about February 8, 2007, 
nor is there evidence of any report of actual unreimbursed 
medical expenses for the year 2006 having been received by VA 
prior to the Veteran's death.  The appellant was notified of 
the evidence of record in the September 2007 statement of the 
case, but she has provided no additional information in 
support of this specific matter.  

Although VA regulations under 38 C.F.R. § 3.272(g) (2009), 
allow VA to make an estimate based upon a clear and 
reasonable expectation that unusual medical expenditures will 
be realized subject to necessary adjustments upon receipt of 
an amended estimate, there is no mandatory requirement that 
VA do so for the period from January 1, 2006, to March 16, 
2006.  Nor is there any probative evidence indicating that a 
request for an adjustment to the estimated amount of 
excludable medical expenses for the year 2006 was received by 
VA prior to the Veteran's death.  The Board finds there was 
no pending claim or pending appeal from a VA decision of 
record at the time of the Veteran's death.  Therefore, the 
claim for entitlement to accrued benefits must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the appellant's claim.


ORDER

Entitlement to accrued benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


